 CASE 0:20-cv-02233-MJD-KMM Doc. 1-2 Filed 10/26/20 Page 1 of 6




                              STATE OF MINNESOTA
                            FOURTH JUDICIAL DISTRICT
                              COTJNTY OF HENNEPIN

AndrewJohnson,

               Plaintiff,                         Civil Action No.
       v.

Officet Vet @adge No. 7399), Officer Weis                       COMPLAINT
(Badge No. 7620), SergeantJameil
Mohammad (3adge No. 5150) and the Ciry
of Minneapolis.                                             JURY DEIUANDED

               Defendants




For his Complaint, the Plaintiff states the following

                                  IURISDICTION

1      This action is based on, and seeks redress for, violations of the United States
       Constitution and Minnesota's conlmon-law therefore judsdiction is proper
       pursuant to 42 U.S.C. 51983.

                                       \TENUE

2.     Venue is proper in the County of Hennepin pursuant to Minn. Stat. 542.09

                                    PARTIES

3.     Andrew Johnson, the Plaintiff, is an adult male of who resides, and at all
       televant times has resided in the state of Minnesota.

4.     Officer vert @adge No. 7399) is a licensed peace ofEcer in the State        of
       Minnesota and is employed by the City of Minneapolis, Police Department.

5      Upon information and belief, Officer Vert's fust narne is Wesley.

6.    Officer weis (Badge No. 7620) is a licensed peace officer in the State       of
      Minnesota and is employed by the City of Minneapolis, Police Departrnent.




                                                                               Exhibit 2
 CASE 0:20-cv-02233-MJD-KMM Doc. 1-2 Filed 10/26/20 Page 2 of 6




7     Sergeant Jameil Mohammad @adge    No. 5150) is a licensed peace officer in
      the State of Minnesota and is employed by the City of Minneapolis, police
      Departrnent.

8.    The City of Minneapolis employs all of the individual peace ofEcers in this
      case through its Police   Deparment.

                         FACTUAI ALLEGATIONS

9     Plaintiff te-alleges the previous allegations and incorporates those allegations
      herein by reference.

10.   On or about Sarutday September 14,2019, Plaintiff was              in   dovntown
      Minneapolis with a goup of friends.

11.   The Plaintjff and his friends were walking fiom one establishment ro another
      when they heatd were someone yelling, "Get the fuck on the goundt,,

72.   Plaintiff tumed around and saw Defeodants Vert and Weis scteaming and
      pointing their guns ar the Plaintiff and his friends.

13    Plaintjff immediately threw his hands in the air and screamed ,.don,t shoot!,,

74.   Defendants Vett and Weis kept thet guns pointed at the plaintifPs and his
      friends and continued to scream, "Get the fuck on the gtound!"

15    Before Plaintiff could comply with the otder to, ,,Get the fuck on the
      ground," Defendant Mohammed grabbed him and put him on the hood of his
      squad cat.

76.   Plaintiff was haodcuffed.

11.   Plaintiff, whiie handcuffed, asked the Defendants for a teason for the seizure
      with deadly force.

18    The Defendants and ail othet officets ignored him.

19.   The Defendants then asked the Plaintiffif he had identification.

20.   Plaintiff again asked t'b1 he was being seized and seized with deadly force.

21.   The Defeodants again ignored his questions.




                                          2



                                                                                 Exhibit 2
CASE 0:20-cv-02233-MJD-KMM Doc. 1-2 Filed 10/26/20 Page 3 of 6




22.   An ofEcer uncuffed the Plaintiff so that he could presenr his identification

23    Once uncuffed, he ptesented Defendant Mohammed with his Minnesota
      Ddver's license and his law enfotcement identification catd.

24,   Unbeknownst to the Defendants the Plaintiff is a licensed peace officer.

z).   After presenting Defendant Mohammed with a law enfotcement identification
      that indicated PlaintifPs employment as a licensed peace officer, Defendant
      Mohammed insisted through questioning that Plaintiff was "just a correctional
      officer."

26    It was not until after Plaintiff insisted that he was a certified/licensed peace
      officer (and not a corrections officet) that Defendant Mohammed ansrveted
      the question of whl the officers had seized the gtoup with deadly force.

27.   Defendant Mohammed told the Plaintiff that they had been seized urith deadly
      fotce because "someone told the officets that someone in the gtoup had a
      gun."

28,   Possession   ofa gun is not necessadly a crime.

29    And at the time the Defendants seized the Plaintiff and his friends with deadly
      force they had no information that would suggest that it was a crime for the
      Plaintjff or his friends to possess a gun.

30.   Aftet the Defendants seized the Plaintiff and his friends with deadly force the
      Defendants did not uncover any infotmation that would suggest that it was a
      crime for the Plaintiff or his friends to possess a gufl.

31.   In fact, the Defendants did not find a gun in the   possessionof the Plaintiff or
      his friends because the PlaintifPs and his friends v/ere not in possession of a
      ftearm.

a')   The Defendants did nothing to vetifr that the Plaintiff or his friends
      possessed ftearms befon they seized them with deadly fotce.

33.   Plaintiff told Defendant Mohammed how dangerous it was for them to seize
      them with deadly force, charging them ftom the reat, without a reason.

34    Defendant Mohammed responded to Plaintiff, "you don't know how we do
      shit in Minneapolis."

35.   When Plaintiff again told Defendant Mohammed that              it   was wrong for


                                          3



                                                                                 Exhibit 2
 CASE 0:20-cv-02233-MJD-KMM Doc. 1-2 Filed 10/26/20 Page 4 of 6




      officers to point guns at cirizens who are just walking down the stteet,
      Defendant Mohammed responded again, "You don't know horv we do shit in
      Minneapolis. Do you even v/ork tlle sueets?"

36.   Defendant Mohammed then promised to wdte a report on the incident.

37.   Plaintiff has on multiple occasions attempted to retrieve   a copy   of the incident
      tepoft from the Minneapolis police.

38.   But Defendant Mohammed nevel wrote a report but instead logged                  the
      seizute as an "Of6cer Assist," call.

39    Likewise, Plaintiff made multiple attempts to tecover any bodycam or squad
      video of the seizure with deadly force.

40. On Septembet 17 ,     2019, for instance, the Plaintiff wenr to the records
      depatrnent of the Minneapolis Police Depattrnent to recover the body cam/
      squad video.

47.   The tecords clerk viewed the bodycam video but before the video ended, she
      called a supervisor over to view the video as well.

42.   Both the clerk and her supervisor found that there wete no          open
      iovesdgations that would prevent them ftom providing the Plaintiff with a
      copy of the video.

43.   They, nonetheless, called in a third employee, John A. Eldet (Director of
      Public Information) and the three employees watched the video together
      again.

44    Eventually, Elder took the Plaintiff to his office and promised that he would
      report the incident directly to the Chief of Police, with whom he had lunch
      scheduled for that day.

45.   Elder also promised to do an audit of the body cameta video of the incident.

46    Plaintiff then left a copy of his written complaint rvith Elder and indicated that
      he was going to retlun to the clerk's office for a copy of the video.

47.   Elder advised the Plaintiff that he could not get a copy of the video because
      their 'Vdeo system just crashed."

48    Upon information and belief, there was no failute of the video system on
      September 17, 2079, that prevented the City ftom giving the Plaintiff a copy


                                             4


                                                                                   Exhibit 2
 CASE 0:20-cv-02233-MJD-KMM Doc. 1-2 Filed 10/26/20 Page 5 of 6




          of the videos.

49.       Elder promised to send the video to the Plaintiff but nevet did.

50        Plaintiff has tried to get       of the video after that Septembet 77,2079,btt
                                       a copy
          again, the City has refused to provide him a copy.

                                 CI.AIMS FOR RELIEF

                                     COUNT I
                               UNRBASONABLE SEIZURE

51.   Plaifltiff re-alleges the previous allegations and incorpotates those      allegations
      herein by refetence.

52.      Defendants violated the PlaintifPs rights undet the Fourth Amendment to be
         &ee from unreasonable seizute by seizing them without probable cause and
         with deadly force.

53       Defendants violated the Plaintiffs rights under the Foutth Amendmeflr to be
         free ftom excessive force in seizing the Plaintiff by using deadly force.

54       In so doing, the Defendants imposed terror on the Plaintiff and caused him
         significant harm.

                                        COI]NT II
                                 COMMON-LAWASSAULT

55.   Plaintiff re-alleges the ptevious allegations and incorporates those allegations
      hetein by refetence.

56. When the Defendants pointed           their loaded fuearms at dre Plaintiff, they caused
      the Plaintiff to believe his very life was in their cross hais.

57. The Defendants        did not have a lawful teason ro use deadlv force.

58.   In so doing the Defendants          imposed teffor on the Plaintiff and caused him
      signilicant harm.

                                        COUNT III
                                    COMMON.LAWBATTERY

59.   Plaintjff re-alleges the previous allegations and incorporates those allegations
      herein by refetence..


                                                5



                                                                                     Exhibit 2
 CASE 0:20-cv-02233-MJD-KMM Doc. 1-2 Filed 10/26/20 Page 6 of 6




(10.    When rhe l)cfcndanm gr:abbccl thc Plaintilf ancl l:anclcr"rf-fccl hirn rhcl,commirrcd          a
        battcry because:

        a. 'l'hc Plaintiff     clid nr:t conscnt to fhc tor.rch.
        l:.   'l'hc I)cfenclanrs had no la*'fLrl authoritlr to tonch thc Plaintjff
        c.    Pl',rintiff vas irarmcd bv thc l)cfcnclants'touch.

                                          PRAYER FOR RELIEF

\Yhcrcfirre, Plainriff prirvs for r:clicIagnirrst thc Del:cnclants as 1:rrlk:ru,s:

6l.1"or teclrcss <lf all loss, harm, ancl injur:ics that rcsultcd frorn fhc [)efcnclant-s'
        rullc0{rstituti r:n al   ac rs.


62.     l;<tt:   intcrcs[, u,hcre arppropr:iarc, r.rn damagcs arvtrdccl.

63. I;or cost aflcl iltlorncvs' fccs incurred irr thc prc;sccution   of tl'ris acrion plrrsuant to,
        withr:r"rt limitatiorrs,2tt LJ.S.C. \1981J and i\'Iinn. Srrt. $$3(:3,\.29 nnd 363,\.33.
        Subd. 7.

(r-1.   r\rvard such otircr relicf as thc Cor.rrt clccms ir.rst ancl cquitablc.


l)arccl: O*ober 5, 202t)                                     llv sul:nrittccl                              t
                                                       -.G
                                                                         1e09)
                                               Capitol City Larv Group, LLC
                                               The Allen Building
                                               2t37 l:rast Sixth Stlcct, Sr"ritc 20                            (
                                               Sairrt l)ar-rl, Nlinncsotn 55101
                                               'I'clcphonc      ((r5 l) 705-858t)
                                               l;acsimilc (65 1) 705-fi5l31
                                               L.- i\{aii:, \.1,. I} rorvn(a)cc larr   l;.   com

                                               ATTORNEYS FOR PIAINTIFF




                                                        6



                                                                                                   Exhibit 2
